DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2022 has been entered.

Status of Claims
	
	Claims 3-8, 10-103, 109-122, 125-127, 133, 134 and 137-141 of US Application No. 16/461,579, filed on 10/27/2022, are currently pending and have been examined. Claims  125, 133, 135, 137, and 140 are amended, claims 128 and 136 are cancelled.

	
Response to Arguments
	Applicant’s arguments, see REMARKS 10/27/2022, with respect to the objection to claim 125, have been fully considered and are persuasive. Therefore, the previous objection has been withdrawn.

	Applicant’s arguments with respect to the rejection of claim 149, rejected under 35 USC §112, have been fully considered and are persuasive. Therefore, the previous rejections have been withdrawn. 

	Applicant’s arguments with respect to the rejection of claims 3-8, 10-98, 101-103, 109-122, 125-127, 132-135, and 137-141, rejected under 35 USC §103, have been fully considered but are not persuasive. Therefore, the previous rejections have been maintained. 

	With respect to the rejection of independent claim 125, the Applicant argues: 

“…neither Nielsen nor Gupta teaches or fairly suggests the robot demonstrating calibration by performing alignment in response to a command instructing to test the alignment. The Office action is in agreement that Nielsen does not teach calibrating precision markers. Office action, page 10. Similarly, Gupta merely discusses calibrating a marker offset table (e.g., para. 0027), however it nowhere teaches or suggests the robot demonstrating calibration by performing alignment with the fixed infrastructure when a command is issued requesting to test the alignment. Remaining cited references do not cure the above deficiencies of Nielsen and Gupta. 
 
Independent claims 133 and 137 have been amended to recite a similar feature as discussed above with respect to claim 125, and therefore are likewise patentable for at least the same reasons. Pending dependent claims are patentable at least in view of their dependency from respective independent claims 125, 133, and 137.” Examiner cordially disagrees. 

	Neilsen discloses a GUI that is wirelessly connected to a robot, i.e., through a server, that allows the user to select tasks for the robot to do or completely control the robot remotely. These tasks include: GOTO 272, Human Detection and Pursuit 274, Exploration/Reconnaissance 276, Leader/Follower 278, and Search and Identify 280. (See Fig. 9) Therefore, Neilsen discloses an operator commanding, via a server, the robot to perform certain tasks. Neilsen does not explicitly disclose that one of the tasks includes calibrating the Precision Marker. 

	However, Gupta discloses communicating wirelessly with robots through a server (¶[0036]) Gupta further teaches a calibration task which uses a reference robot to build a table of locations of the markers on the floor, i.e., fixed infrastructure, as an initial marker set. Then while operating, the non-reference robot compares these initial locations in the table with the location determined during operation. If there is a discrepancy then it is determined if the discrepancy in the location is due to mechanical (robot) issues or marker position/visual conditions. Therefore, Gupta discloses performing a calibration of the initial positions of the markers with respect to a known working reference robot and then building a table of those positions to compare to future robot measurements. 

	Together Neilsen and Gupta disclose the entirety of the amended claims. Neilsen discloses commanding a robot to perform tasks from a GUI via server. Those tasks include operations that would be required in a calibration task, e.g., goto waypoints, search and identify, etc., but not specifically the calibration task itself. While Gupta discloses communicating to robots through the server and calibrating the location of markers via a reference robot. Then continually updating those locations when a discrepancy is determined. Therefore, the Examiner finds the above arguments unpersuasive and maintains the rejections.	

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3-8, 10-28, 33, 37-44, 49-54, 60, 75-80, 101-103, 109-113, 116-118,  125, 127, 128, 132,  133, 135-137, 140, and 141 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al (US 2009/0234499 A1, “Nielsen”) in view of Gupta et al. (US 2019/0265720 A1, “Gupta”).

	Regarding claims 125 and 133, Nielsen further teaches:

A method for robot management, comprising: (The claimed invention is a method for diagnosing and recovering from faults in a robot, i.e., management of robots - See at least ¶ [0004])

receiving, by  a server associated with a facility, an initial position in the facility of a Precision Marker placed at a location associated with fixed infrastructure; (The user interface is configured for positioning at least one task-oriented target, i.e., a precision marker, in a map on the user interface representing an environment of the robot. - See at least ¶ [0015]; As a non-limiting example, a task-oriented target may be associated with a manipulator as a manipulator target. This manipulator target may be placed, for example, on a door handle. Thus, the user interface will direct the robot to use the manipulator to achieve the manipulator target on the door handle - See at least ¶ [0375]; the door handle is attached to a door, i.e., fixed infrastructure)
	
	Gupta discloses automated fault diagnosis and recovery of machines and teaches: 

receiving, by  a server associated with a facility, (the server may be associated with a distribution center, i.e., a facility - See at least ¶ [0033]) an initial position in the facility of a Precision Marker placed at a location associated with (In step 415, machine 300, may determine and store the destination marker position and/or angle based on the positional indicia on the marker. Machine 300, or a server, may use circuitry to identify, from the output of the image processing circuitry, the center of the positional indicia on the marker. Machine 300, or the server, may also use circuitry to identify, from the output of the image processing circuitry, the angle of the positional indicia on the marker. The marker position may be stored in the machine and/or server based on the dead reckoning circuitry in machine 300 - See at least ¶ [0041]) [facility];

receiving, by the server, a selection of a [task] command; (An embodiment of the present invention comprises a Graphical User Interface (GUI) for controlling a robot. The GUI includes an environment map window, a robot designator, one or more task designators, and a control intermediary. The task designators are configured for a user to position them in the environment map window and indicate a task for the robot to achieve. The control intermediary links user defined tasks input by the user with robot instructions issued by the GUI to the robot. The control intermediary analyzes a position of the task designators relative to a position of one or more robot components associated with the task designators - See at least ¶ [0011]) and instructing, by the server, the robot to travel to [] position of the and to position the robot relative to the [position], (As another non-limiting example, a navigation target may be defined as a center-point around which the robot should circle. Thus, task attributes for a navigation target may include an orbit attribute and a radius attribute for the orbit. As yet another example, offsets and pose information may be defined relative to a navigation target. The offset may define where the robot should stop when it has achieved the target. For example, an offset attribute may define that the robot should stop one meter in front of the target, to the side of the target, or centered on the target - See at least ¶ [0375])

	Nielsen does not explicitly teach, but Gupta further teaches: 

generating, by the server,  (a machine may be guided between pairs of markers from 10 to 100 times to improve calibration accuracy. In some implementations, a machine may initially take 10 trips between an origin marker and a destination marker, each time acquiring the positional indicia at the destination marker and computing (by the machine or server) the required position and/or angle offset - See at least ¶ [0029]; In some embodiments, before beginning normal operation, machines may store their own marker offset table based, initially, on a reference table created during the calibration process discussed above, i.e., calculated by a server. In other embodiments, a machine's marker offset table may be stored on a server. - See at least ¶ [0030]) a first map of the facility, the first map comprising the initial position  of the Precision Marker; (To facilitate this type of incremental navigation, in some embodiments, a marker offset table, i.e., a first map, may be employed. A marker offset table may contain, for example, position and/or angle offsets (deviations) that help a machine navigate from each marker (origin) to each of its nearest neighbors (destinations). So, for example, with reference to FIG.1, the marker offset table may contain an entry for each of the markers 105a - 105t as origins, along with information necessary for the machine to navigate to each of the its nearest neighbors (e.g., 4 neighbors in one embodiment) as destinations - See at least ¶ [0025])

publishing, by the server, the first map to a robot in the facility; (In some embodiments, before beginning normal operation, machines may store their own marker offset table based, initially, on a reference table created during the calibration process discussed above, i.e., calculated by a server. In other embodiments, a machine's marker offset table may be stored on a server, i.e., if they are stored on the server then they must be published to a robot for the robot to use them - See at least ¶ [0030])

in response to arrival of the robot adjacent to the initial position in the facility, (In step 410, machine 300, having arrived at or near a destination marker, may acquire the positional indicia on the destination marker using, for example, a camera and image processing circuitry.)

receiving, by the server, from the robot, (Communication interface 345 provides a wireless communication link between machine 300 and a stationary entity ( computer, server, PC, etc. . ) - See at least ¶ [0036]) an identified location of the Precision Marker in the facility, wherein the identified location is detected (In step 415, machine 300, may determine and store the destination marker position and/or angle based on the positional indicia on the marker. Machine 300, or a server, may use circuitry to identify, from the output of the image processing circuitry, the center of the positional indicia on the marker. Machine 300, or the server, may also use circuitry to identify, from the output of the image processing circuitry, the angle of the positional indicia on the marker. The marker position may be stored in the machine and/or server based on the dead reckoning circuitry in machine 300. For example, machine 300 may use odometry to measure the distance traveled from an origin marker to a destination marker and, knowing the position of the origin marker, estimate the position of the destination marker - See at least ¶ [0041]; if the determinations are performed on the server then they must necessarily be sent to the server from the machine, e.g., through communications interface 345) with a sensor of the robot; (In some embodiments, each machine may incorporate one or more sensors (cameras, laser scanners or other imaging systems) and image processing circuitry to acquire (read) the positional indicia on a marker as the machine approaches or rolls over it - See at least ¶ [0023])

determining a calibrated initial position of the Precision Marker by automatically calibrating, by the server, the initial position of the Precision Marker in the first map based on the identified location of the Precision Marker; (In some embodiments, steps 405, 410 and 415 may be repeated to collect additional samples of the marker position data. The repeating of these steps may continue (step 420) until enough samples are collected, which may be determined by the consistency of the collected data - i.e., a calibration step - See at least ¶ [0042], [0027], and [0029]) 

generating, by the server, a second map comprising the calibrated initial position of Precision Marker; and (In some embodiments, steps 405, 410 and 415 may be repeated to collect additional samples of the marker position data. The repeating of these steps may continue ( step 420 ) until enough samples are collected, which may be determined by the consistency of the collected data - See at least ¶ [0042]; every repetition creates a new map, i.e., at least a second map)

publishing, by the server, the second map. (In step 510, if it is determined that a marker is positioned as expected (consistent with entries in a marker offset table , for example), the process may end. Otherwise, in step 515, a determination of the reason for the position and/or angle error may be made. Machine 300, or the server, may use one or more sets of predetermined criteria to judge the reason for the position and/or angle error. In step 520, if it is determined that the error is due to the machine, the , in step 525, adjustments may be made in the marker offset table, i.e., a second map, based on the data processed in step 505. - See at least ¶ [0045]-[0046])

receiving, by the server, a selection of a "Test Alignment" command; and instructing, by the server, (Communication interface 345 provides a wireless communication link between machine 300 and a stationary entity ( computer , server , PC , etc. . ) . Communication interface 345 may use one of the IEEE 802 . 11 standard wireless local area network protocols ( also called WiFi ) , a cellular data network ( 3G , 4G , LTE , etc. . ) , or a proprietary wireless communication system - See at least ¶ [0036])the robot to travel to the calibrated position of the Precision Marker and to position the robot relative to the Precision Marker, wherein the robot demonstrates calibration of the Precision Marker by performing alignment with the fixed infrastructure. (In some embodiments, one or more machines may be guided over the floor area, i.e., a test alignment command, where an arrangement of markers has been placed, to create/calibrate an initial marker offset table of the emplaced markers, including, for example, an angle offset, and optional movement direction, of each marker that would allow the machine to reach another marker - See at least ¶ [0027])


	In summary, Nielsen discloses a system for robot management of a plurality of robots which operate under a variety of control levels, e.g., teleoperated, semi-autonomous, and autonomous. The autonomous control requires self navigation to various locations within a facility. This navigation requires accurate localization and travel. Nielsen does not explicitly teach calibrating precision markers to aid in the navigation. However, Gupta discloses automated fault diagnosis and recovery of machines and teaches calibrating the robots to the location markers in the facility to aid in their autonomous navigation. 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the system and method for seamless task-directed autonomy for robots of Nielsen to provide for the automated fault diagnosis, as taught in Gupta, to diagnose fault conditions in machines within a reasonable amount of time. (At Gupta ¶ [0003])

	Regarding claim 3, Nielsen further teaches:

wherein the map shows robot activity in real time. (When coupled with an operator interface, the tracked entity's movements may be indicated to an operator in near real time and visual data from a camera can be used by the operator to identify the tracked entity - See at least ¶ [0281])

	Regarding claim 4, Nielsen further teaches:

wherein the system is configured to respond to a user click on a robot by showing one or more of settings of the robot and tools usable on the robot. (A user interface window showing controls that a user may need to operate in order to direct actions of a robot in a conventional user interface 1200. In this conventional user interface 1200, the user may need to control where a camera is looking using a set of camera controls 1210 to perform operations such as Zoom, tilt, and pan. The user may also have another set of controls 1220 for navigating the robot when the robot is operating in a low initiative mode Such as, for example, teleoperation mode or safe mode. The user may also have autonomy controls 1230 to directly set autonomy levels - See at least ¶ [0360] and Fig. 30)

	Regarding claim 5, Nielsen further teaches:

wherein the system presents the user with a "Send to Location" tool to command the robot to autonomously navigate to a location. (Cognitive conduct modules may include conduct such as GoTo 272, wherein the operator may simply give a coordinate for the robot to go to and the robot takes the initiative to plan a path and get to the specified location - See at least ¶ [0137])

	Regarding claim 6, Nielsen further teaches:

wherein the system presents the user with a tool usable to reset a location of a robot. (GoTo conduct 272 may include a combination of robot behaviors 250, robot attributes 230, and hardware abstractions 210. Such as, for example, obstacle avoidance, get-unstuck, reactive path planning, deliberative path planning, and waypoint navigation - See at least ¶ [0137])

	Regarding claim 7, Nielsen further teaches:

wherein the system is configured, while displaying the map, to respond to a user click on a robot by displaying analytic information regarding the robot. (the robot's current position and pose 1310A, i.e., analytic information, is shown in the upper-right corner of the environment map 1390 - See at least ¶ [0366] and Fig. 31A)

	Regarding claim 8, Nielsen further teaches: 

wherein the system is configured, while displaying analytic information, to respond to a user click on a "a view in map' option for a robot by displaying the selected robot in the map. (Graphical User Interface (GUI) for controlling a robot. The GUI includes an environment map window, a robot designator, one or more task designators, and a control intermediary. The environment map window is configured for displaying a map of an environment proximate the robot. The robot designator is configured for showing a robot position and a robot pose in the environment map window. The task designators are configured for a user to position them in the environment map window and indicate a task for the robot to achieve - See at least ¶ [0011] If the current task does not appear to relate to tasks for the robot to perform, operation block 1480 tests to see if the user wishes to change the map perspective and, if so, changes map views based on user instructions - See at least ¶ [0397])

	Regarding claim 10, Nielsen further teaches:

wherein the system is configured to receive from the user an instruction to finish the mapping when the user deems the mapping completed. (As the robot moves through its environment, new horizons may be exposed to the robot’s sensors, which enable the occupancy grid to be expanded and enhanced. To enhance map building and localization even further, multiple robots may explore an environment and cooperatively communicate their map information to each other or a robot controller to cooperatively build a map of the area - See at least ¶ [0121]; the robot may move through the environment by the command of the operator, e.g., tracing a path designated by the operator or in teleoperator mode, i.e., the map building occurring during the operator control of the vehicle only continues as long as the operator commands the vehicle - See at least ¶ [0299])

	Regarding claim 11, Nielsen further teaches:

wherein a second robot uses the map (a complete map containing rooms, hallways, doorways, obstacles and targets may be available for use by the robot and its human operator. These maps also may be shared with other robots or human first responders - See at least ¶ [0114]) created by the user driving the first robot. (As the robot moves through its environment, new horizons may be exposed to the robot’s sensors, which enable the occupancy grid to be expanded and enhanced. To enhance map building and localization even further, multiple robots may explore an environment and cooperatively communicate their map information to each other or a robot controller to cooperatively build a map of the area - See at least ¶ [0121]; the robot may move through the environment by the command of the operator, e.g., tracing a path designated by the operator or in teleoperator mode - See at least ¶ [0299])

	Regarding claim 12, Nielsen further teaches:

wherein all robots of a same base type use the map created by the user driving the first robot. (The GRA, i.e., a base type, includes an interpreter such that existing and new robot behaviors port in a manner that is transparent to both the operator and the behavior developer. This interpreter may be used to translate commands and queries back and forth between the operator and robot with a common interface, which can then be used to create perceptual abstractions and behaviors. When the “common language' supported by the GRA is used by robot developers, it enables developed behaviors and functionality to be interchangeable across multiple robots. In addition to creating a framework for developing new robot capabilities, the GRA interpreter may be used to translate existing robot capabilities, i.e., mapping systems, into the common language so that the behavior can then be used on other robots. The GRA is portable across a variety of platforms and proprietary low level APIs - See at least ¶ [0075]-[0078])

	Regarding claim 13, Nielsen further teaches:

the GUI comprising a Maps page usable by the user to help robots autonomously navigate around the facility. (a Graphical User Interface (GUI) for controlling a robot. The GUI includes an environment map window, a robot designator, one or more task designators, and a control intermediary. The environment map window is configured for displaying a map of an environment proximate the robot. The robot designator is configured for showing a robot position and a robot pose in the environment map window. The task designators are configured for a user to position them in the environment map window and indicate a task for the robot to achieve. The control intermediary links user defined tasks input by the user with robot instructions issued by the GUI to the robot. - See at least ¶ [0011])

	Regarding claim 14, Nielsen further teaches: 

the Maps page comprising sub-menus for one or more of robots, devices, layers, and groups. (User interface windows 1300 in accordance with one or more embodiments of the present invention. The user interface windows 1300 include an environment map 1390, a robot position (1310A, 1310B, 1310C, and 1310D), task-oriented targets (1320 and 1330), a path plan 1315, and an imaging window (1325A, 1325B, 1325C, and 1325D) - See at least ¶ [0361] and Fig. 31A-31D)

	Regarding claim 15, Nielsen further teaches: 

the system configured, using the GUI, to allow the user to do one or more of create a robotic workflow, schedule a robotic workflow, change a robotic workflow, add a robotic station, remove a robotic station, add a Preferred Route, remove a Preferred Route, add a disfavored route, remove a disfavored route, add a traffic rule, remove a traffic rule, add a Keepout Zone, remove a Keepout Zone, add an Obstacle-Free Area, remove an Obstacle-Free Area, distribute a robotic task, modify the task, schedule the task, modify a robotic schedule, modify the robot, and modify the user. (An embodiment of the present invention comprises a Graphical User Interface (GUI) for controlling a robot. The GUI includes an environment map window, a robot designator, one or more task designators, and a control intermediary. The environment map window is configured for displaying a map of an environment proximate the robot. The robot designator is configured for showing a robot position and a robot pose in the environment map window. The task designators are configured for a user to position them in the environment map window and indicate a task for the robot to achieve, i.e., a workflow. The control intermediary links user defined tasks input by the user with robot instructions issued by the GUI to the robot. The control intermediary analyzes a position of the task designators relative to a position of one or more robot components associated with the task designators. Responsive to the analysis, the control intermediary determines task-oriented robot instructions including defining autonomy level and intelligent behavior for the robot and communicates target achievement information to the robot. The target achievement information may include instructions for guiding the robot to achieve the task if the task-oriented autonomy level comprises low robot initiative. The target achievement information may also include instructions for directing the robot to determine a robot plan for achieving the task if the task oriented autonomy level comprises high robot initiative - See at least ¶ [0011])

	Regarding claim 16, Nielsen further teaches: 

wherein the change in robotic workflow becomes effective immediately. (If high intervention is appropriate, operation block 1448 sends a waypoint command to the robot. The waypoint command indicates to the robot where in its environment it should immediately head toward - See at least ¶ [0390])

	Regarding claim 17, Nielsen further teaches: 

wherein the system receives the change in robotic workflow from the user by allowing the user to use the robot to do one or more of (The robot may move through the environment by the command of the operator, e.g., tracing a path designated by the operator or in teleoperator mode - See at least ¶ [0299]) build the map and annotate the map in accordance with the change in robotic workflow. (As the robot moves through its environment, new horizons may be exposed to the robot’s sensors, which enable the occupancy grid to be expanded and enhanced. To enhance map building and localization even further, multiple robots may explore an environment and cooperatively communicate their map information to each other or a robot controller to cooperatively build a map of the area - See at least ¶ [0121])


	Regarding claim 18, Nielsen further teaches:

wherein the system enables the user to incorporate the change by driving the robot around the facility so as to update the map. (As the robot moves through its environment, new horizons may be exposed to the robot’s sensors, which enable the occupancy grid to be expanded and enhanced. To enhance map building and localization even further, multiple robots may explore an environment and cooperatively communicate their map information to each other or a robot controller to cooperatively build a map of the area - See at least ¶ [0121]; the robot may move through the environment by the command of the operator, e.g., tracing a path designated by the operator or in teleoperator mode - See at least ¶ [0299])

	Regarding claim 19, Nielsen further teaches: 

the GUI further comprising a robots menu configured to receive from the user a characteristic of the robot. (a user interface for further processing the desired path into a program for execution by a robot, in accordance with an embodiment of the present invention. A path plan process user interface 2420 provides an environment for the rendering of a previously defined drawing file 2202 (FIG. 21) and further enables the generation of a waypoint file 2206 (FIG.21) through the assignment of start and end points 2440, 2442 to the desired path 2422 as well as the association of velocities with such paths. The desired path 2422, comprised of one or more segments 2424-2432 representative of the virtual track for the robot, thereafter includes assigned motion qualities and characteristics including start and end points 2440, 2442 to the desired path 2442 as well as assigned input velocities 2200 (FIG. 21) or speeds that should be executed by robot 2102, i.e., characteristics of the robot - See at least ¶ [0296])

	Regarding claim 20, Nielsen further teaches:

wherein the robots menu comprises one or more of a robots option, a current status of robots, tasks assigned to robots, a connectivity strength, an energy level, a joystick mode toggle to start or stop autonomous operation of a robot, a task type, a unique task ID, and robot settings. (The task designators are configured for a user to position them in the environment map window and indicate a task for the robot to achieve - See at least ¶ [0011])

	Regarding claim 21, Nielsen further teaches:

wherein the robot settings comprise one or more of a robot configuration, a robot footprint, a robotic map update, a robotic map icon, and a robotic options menu. (The Generic Robot Architecture may access con figuration files created for each defined robot type. For example, the configuration files may specify what sensors, actuators, and API are being used on a particular robot. Use of the scripting structure together with the configuration enables easy reconfiguration of the behaviors and functionality of the robot without having to modify source code (i.e., for example, recompile the C/C++ code) - See at least ¶ [0077])

	Regarding claim 22, Nielsen further teaches: 

wherein the robot configuration comprises one or more of a type of robot base and a type of robot attachment. (The GRA keeps track of which capabilities are available (e.g., sensors. actuators, mapping systems, communications) on the specific embodiment and uses virtual and stub functions within the class hierarchy to ensure that commands and queries pertaining to capabilities that an individual robot does not have do not cause data access errors. For example, in a case where a specific capability, Such as a manipulator, does not exist, the GRA returns special values indicating to the high-level behavioral control code that the command cannot be completed or that the capability does not exist - See at least ¶ [0078])

	Regarding claim 23, Nielsen further teaches: 

wherein the robot footprint comprises one or more of a size of the robot, a footprint of the robot, a size of a robotic attachment, and a footprint of a robotic attachment. (The robot bounding shape 238 abstractions may include, for example, definitions of the physical size and boundaries of the robot and definitions of various thresholds for movement that define a safety Zone or event horizon - See at least ¶ [0098])

	Regarding claim 24, Nielsen further teaches: 

wherein the robotic map update allows the user to assign the robot to a map. (As the robot moves through its environment, new horizons may be exposed to the robots sensors, which enable the occupancy grid to be expanded and enhanced. To enhance map building and localization even further, multiple robots may explore an environment and cooperatively communicate their map information to each other or a robot controller to cooperatively build a map of the area - See at least ¶ [0121]; the robot may move through the environment by the command of the operator, e.g., tracing a path designated by the operator or in teleoperator mode - See at least ¶ [0299])

	Regarding claim 25, Nielsen further teaches:

the GUI further comprising a tasks menu configured to receive from the user a robot task. (A task-oriented target 1330 is shown in the lower left corner of the environment map 1390. The task-oriented target is placed by the user to designate a specific task that the user wants the robot to achieve - See at least ¶ [0366])

	Regarding claim 26, Nielsen further teaches: 

wherein the tasks menu comprises a sub-menu for one or more of task history, task schedules, and task templates. (Operation blocks 1462, 1472, 1458, 1456, 1450, and 1448 all are operations sending instruction to the robot, i.e., task schedules, and are indicated as such by using a bold box. As part of sending the instruction to the robot, the user interface also defines the commanded task 1416 and sends it to the common operating picture 1420 for display to the user. Thus, the common operating picture 1420, and the user if appropriate, is aware of tasks to be performed at three levels; an intended task 1418 not yet sent to the robot, a commanded task 1416 indicating what the user interface wants the robot to perform, and a confirmed task 1414 indicating that the robot acknowledges that the task is being attempted - See at least ¶ [0398]-[0399])

	Regarding claim 27, Nielsen further teaches: 

the GUI further comprising a settings menu configured to receive from the user a setting of the robot. (The intelligence kernel architecture may be con figured to Support multiple levels of robot autonomy that may be dynamically modified depending on operating conditions and operator wishes - See at least ¶ [0123])

	Regarding claim 28, Nielsen further teaches:

wherein the settings menu comprises a sub-menu for one or more of charge management settings, robot settings, stage management settings, human machine interface (HMN/I) display settings, and general settings. (The system controller executes a task-oriented autonomy system that receives instructions from a user interface using a communication interface. The instructions are for achieving at least one task oriented target and include at least one of intervention instructions, robot initiative instructions, and instructions for setting a task-oriented autonomy level - See at least ¶ [0014])

	Regarding claim 33, Nielsen further teaches:

wherein the traffic rule applies to the robot as the robot travels around the facility. (The autonomous navigation capability may scale automatically to different operational speeds, may be configured easily for different preceptor suites and may be easily parameterized to be portable across different robot geometries and locomotion devices. Two notable aspects of autonomous navigation are a guarded motion behavior wherein the robot may gracefully adjust its speed and direction near obstacles without needing to come to a full stop and an obstacle avoidance behavior wherein the robot may successfully navigate around known obstacles in its environment, i.e., traffic rules - See at least ¶ [0201])

	Regarding claim 37, Nielsen further teaches: 

wherein the system is configured to allow the user to do one or more of configure a robot and monitor a robot. (Graphical User Interface (GUI) for controlling a robot. The GUI includes an environment map window, a robot designator, one or more task designators, and a control intermediary. The environment map window is configured for displaying a map of an environment proximate the robot. The robot designator is configured for showing a robot position and a robot pose in the environment map window. The task designators are configured for a user to position them in the environment map window and indicate a task for the robot to achieve. The control intermediary links user defined tasks input by the user with robot instructions issued by the GUI to the robot - See at least ¶ [0011])

	Regarding claim 38, Nielsen further teaches:

wherein the system is configured to allow a user to enter Edit Mode, the system further configured to receive a map annotation from the user. (When segment 2432 is selected, the segment is highlighted in the user inter face 2420. Once a segment is highlighted, its properties are displayed and can be edited, if desired. The order of segments can be changed, for example, either by using the “Move Up' and “Move Down' buttons or by selecting and dragging a segment to its new position. Each segment can be included or excluded, for example, from the path by appropriately marking the “Include this entity in the path’ checkbox. This allows additional features that are not part of the path to be included in the drawing file without the requirement that they be a part of the virtual track or rail. Additional input boxes may be provided to set the initial speed, the final speed or constant acceleration, and provide for comments for each segment - See at least ¶ [0301])

	Regarding claim 39, Nielsen further teaches:

wherein the system receives a map annotation submitted by the user clicking on the map at an appropriate location where the user desires to place the map annotation.  (When segment 2432 is selected, the segment is highlighted in the user inter face 2420. Once a segment is highlighted, its properties are displayed and can be edited, if desired. The order of segments can be changed, for example, either by using the “Move Up' and “Move Down' buttons or by selecting and dragging a segment to its new position. Each segment can be included or excluded, for example, from the path by appropriately marking the “Include this entity in the path’ checkbox. This allows additional features that are not part of the path to be included in the drawing file without the requirement that they be a part of the virtual track or rail. Additional input boxes may be provided to set the initial speed, the final speed or constant acceleration, and provide for comments for each segment - See at least ¶ [0301])

	Regarding claim 40, Nielsen further teaches:

wherein the system is further configured to alter the map in accordance with the user's map annotation. (When segment 2432 is selected, the segment is highlighted in the user inter face 2420. Once a segment is highlighted, its properties are displayed and can be edited, if desired. The order of segments can be changed, for example, either by using the “Move Up' and “Move Down' buttons or by selecting and dragging a segment to its new position. Each segment can be included or excluded, for example, from the path by appropriately marking the “Include this entity in the path’ checkbox. This allows additional features that are not part of the path to be included in the drawing file without the requirement that they be a part of the virtual track or rail. Additional input boxes may be provided to set the initial speed, the final speed or constant acceleration, and provide for comments for each segment - See at least ¶ [0301])

	Regarding claim 41, Nielsen further teaches:

wherein the system is configured to provide the user with map Annotation Tools. (When segment 2432 is selected, the segment is highlighted in the user inter face 2420. Once a segment is highlighted, its properties are displayed and can be edited, if desired. The order of segments can be changed, for example, either by using the “Move Up' and “Move Down' buttons or by selecting and dragging a segment to its new position. Each segment can be included or excluded, for example, from the path by appropriately marking the “Include this entity in the path’ checkbox. This allows additional features that are not part of the path to be included in the drawing file without the requirement that they be a part of the virtual track or rail. Additional input boxes may be provided to set the initial speed, the final speed or constant acceleration, and provide for comments for each segment - See at least ¶ [0301])

	Regarding claim 42, Nielsen further teaches:

wherein the map Annotation Tools comprise one or more of a Preferred Route, a Survey Route, a Robot Destination, a Keepout Zone, a Speed Limit Zone, an Obstacle-Free Area, a Charging Dock, a Cart Transfer, a Precision Marker, a Text Label, a Show Survey Coverage, a WiFi Map, a Route Filter, and a Show Grid. (When segment 2432 is selected, the segment is highlighted in the user inter face 2420. Once a segment is highlighted, its properties are displayed and can be edited, if desired. The order of segments can be changed, for example, either by using the “Move Up' and “Move Down' buttons or by selecting and dragging a segment to its new position. Each segment can be included or excluded, for example, from the path by appropriately marking the “Include this entity in the path’ checkbox. This allows additional features that are not part of the path to be included in the drawing file without the requirement that they be a part of the virtual track or rail. Additional input boxes may be provided to set the initial speed, the final speed or constant acceleration, and provide for comments for each segment - See at least ¶ [0301])

	Regarding claim 43, Nielsen further teaches:

wherein the Preferred Route comprises one or more of information pertaining to a Preferred Route for a robot and information pertaining to a Preferred Route for a cart. (When segment 2432 is selected, the segment is highlighted in the user inter face 2420. Once a segment is highlighted, its properties are displayed and can be edited, if desired. The order of segments can be changed, for example, either by using the “Move Up' and “Move Down' buttons or by selecting and dragging a segment to its new position. Each segment can be included or excluded, for example, from the path by appropriately marking the “Include this entity in the path’ checkbox. This allows additional features that are not part of the path to be included in the drawing file without the requirement that they be a part of the virtual track or rail. Additional input boxes may be provided to set the initial speed, the final speed or constant acceleration, and provide for comments for each segment - See at least ¶ [0301])

	Regarding claim 44, Nielsen further teaches:

wherein the Preferred Route comprises a route preferred by the user for a robot in navigating around the facility. (the virtual rail system, i.e., segments set by the user, may be used in a laboratory, research facility, or manufacturing environment - See at least ¶ [0288])

	Regarding claim 49, Nielsen further teaches:

wherein the system receives from the user the Preferred Route by receiving from the user a user click on the map indicating a location of the Preferred Route. (When segment 2432 is selected, the segment is highlighted in the user inter face 2420. Once a segment is highlighted, its properties are displayed and can be edited, if desired. The order of segments can be changed, for example, either by using the “Move Up' and “Move Down' buttons or by selecting and dragging a segment to its new position. Each segment can be included or excluded, for example, from the path by appropriately marking the “Include this entity in the path’ checkbox. This allows additional features that are not part of the path to be included in the drawing file without the requirement that they be a part of the virtual track or rail. Additional input boxes may be provided to set the initial speed, the final speed or constant acceleration, and provide for comments for each segment - See at least ¶ [0301])

	Regarding claim 50, Nielsen further teaches:

wherein the system receives from the user the Preferred Route by further receiving from the user the user's drawing of the Preferred Route. (Desired path 2422 includes a plurality of line segments 2424-2432. Through the use of the user interface 2420 start point 2440 and end point 2442 may be selected with each individual line segment 2424-2432 being individually selected thereby allowing the association of a Velocity therewith. By way of example, line segment 2432 is illustrated as being selected with a representative speed of 0.5 meters per second being associated therewith. The path plan process 2204 (FIG. 21) through user interface 2420 uses the properties of each segment within drawing file 2202 (FIG. 21) to spatially locate each segment (e.g., line or arc) and then creates a default path based on the initial order of segments found in the drawing file 2202 - See at least ¶ [0300])

	Regarding claim 51, Nielsen further teaches:

wherein the Preferred Route further comprises Preferred Route settings. (When segment 2432 is selected, the segment is highlighted in the user inter face 2420. Once a segment is highlighted, its properties are displayed and can be edited, if desired. The order of segments can be changed, for example, either by using the “Move Up' and “Move Down' buttons or by selecting and dragging a segment to its new position. Each segment can be included or excluded, for example, from the path by appropriately marking the “Include this entity in the path’ checkbox. This allows additional features that are not part of the path to be included in the drawing file without the requirement that they be a part of the virtual track or rail. Additional input boxes may be provided to set the initial speed, the final speed or constant acceleration, and provide for comments for each segment - See at least ¶ [0301])

	Regarding claim 52, Nielsen further teaches:

wherein the Preferred Route setting comprise one or more of a Required Route, a Route Priority, a Route Access, a robot permission, and a Preferred Route overlay. (When segment 2432 is selected, the segment is highlighted in the user interface 2420. Once a segment is highlighted, its properties are displayed and can be edited, if desired. The order of segments can be changed, for example, either by using the “Move Up' and “Move Down' buttons or by selecting and dragging a segment to its new position. Each segment can be included or excluded, for example, from the path by appropriately marking the “Include this entity in the path’ checkbox. This allows additional features that are not part of the path to be included in the drawing file without the requirement that they be a part of the virtual track or rail. Additional input boxes may be provided to set the initial speed, the final speed or constant acceleration, and provide for comments for each segment - See at least ¶ [0301])

	Regarding claim 53, Nielsen further teaches:

wherein the Required Route requires the robot to strictly follow the Preferred Route while autonomously navigating. (The user interface 2420 for controlling path plan process 2204 (FIG. 21) enables a user to generate commands in the form of waypoint file 2206 (FIG. 21) for execution by robot 2102 which results in the formation of a virtual rail or track that is followed or traced by robot 2102 - See at least ¶ [0299])

	Regarding claim 54, Nielsen further teaches:

wherein the Required Route further required the robot during autonomous navigation not to travel in an opposite direction on the Preferred Route. (A navigation target may be defined as a center-point around which the robot should circle. Thus, task attributes for a navigation target may include an orbit attribute and a radius attribute for the orbit, i.e., a one way path around an object - See at least ¶ [0375])


	Regarding claim 60, Nielsen further teaches:

wherein the Obstacle-Free Area comprises an area free of obstacles that interfere with the robot's navigation. (Decision block 560 determines whether an obstacle is within a danger Zone. This may include a spatial measurement wherein the range to the obstacle in a given direction is less than a predetermined threshold. If not, there are likely no obstacles in the danger Zone and the process exits - See at least ¶ [0215]; Additionally, the robot creates an occupancy grid map which identifies occupied space - See at least ¶ [0365])

	Regarding claim 75, Nielsen further teaches:

wherein, the Robot Destination receives from the user a user click on a Robot Destination type selected by the user. (Task-oriented targets may be placed in a two-dimensional map or a three-dimensional map and include two dimensional or three-dimensional coordinates. In addition, task-oriented targets may include task attribute information, i.e., robot destination types, beyond just location within an environment map, e.g., manipulator target, bomb sniffer elements, orbit attributes - See at least ¶ [0376])

	Regarding claim 76, Nielsen further teaches:

wherein the system is configured, after receiving from the user the Robot Destination type, to display on the map a cursor in a form of a Robot Destination icon.  (User interface windows 1300 in accordance with one or more embodiments of the present invention. The user interface windows 1300 include an environment map 1390, a robot position (1310A, 1310B, 1310C, and 1310D), task-oriented targets (1320 and 1330), i.e., a cursor in a form of a robot destination icon, a path plan 1315, and an imaging window (1325A, 1325B, 1325C, and 1325D) - See at least ¶ [0361] and Fig. 31A-31D)

	Regarding claim 77, Nielsen further teaches:

wherein the system displays a Robot Destination icon comprising a Robot Destination icon size that is scaled to match a size of the robot. (Destination icon 1330 is the size of robot 1310 - See Fig. 31A-31D)

    PNG
    media_image1.png
    369
    412
    media_image1.png
    Greyscale

Figure 1: The circle around the robot in the top right is the same size as the target destination 1330

	Regarding claim 78, Nielsen further teaches:

wherein the system is further configured, after displaying the cursor in the form of the Robot Destination icon, to receive from the user a user click on the map that indicates a position of the Robot Destination. (The method includes providing a user interface for controlling the robot and positioning at least one task-oriented target in a map on the user interface representing an environment of the robot - See at least ¶ [0012])

	Regarding claim 79, Nielsen further teaches:

wherein the system is further configured, after receiving the position of the Robot Destination from the user, to display on the GUI the Robot Destination. (The robot path, including start and end positions, are displayed to the user - See at least Fig. 31A-31D)

	Regarding claim 80, Nielsen further teaches:

wherein the system is further configured to display the Robot Destination using the Robot Destination icon. (User interface windows 1300 in accordance with one or more embodiments of the present invention. The user interface windows 1300 include an environment map 1390, a robot position (1310A, 1310B, 1310C, and 1310D), task-oriented targets (1320 and 1330), i.e., a cursor in a form of a robot destination icon, a path plan 1315, and an imaging window (1325A, 1325B, 1325C, and 1325D) - See at least ¶ [0361] and Fig. 31A-31D)

	Regarding claim 101, Nielsen further teaches:

wherein the fixed infrastructure comprises one or more of a conveyor belt, a shelf, a wall, an arm of a stationary robot, a door, an elevator, and another fixed infrastructure. (Task-oriented targets may be placed in a two-dimensional map or a three-dimensional map and include two dimensional or three-dimensional coordinates. In addition, task-oriented targets may include task attribute information beyond just location within an environment map. As a non-limiting example, a task-oriented target may be associated with a manipulator as a manipulator target. This manipulator target may be placed, for example, on a door handle - See at least ¶ [0375])

	Regarding claim 102, Nielsen further teaches:

wherein the system receives from the user a user click on the map that indicates the infrastructure map position designated by the user. (Using the seamless autonomy and task-oriented tar gets, embodiments of the present invention allow the operator to specify a goal for the robot to achieve with the use of a target icon - See at least ¶ [0363]; Task-oriented targets may be placed in a two-dimensional map or a three-dimensional map and include two dimensional or three-dimensional coordinates. In addition, task-oriented targets may include task attribute information beyond just location within an environment map. As a non-limiting example, a task-oriented target may be associated with a manipulator as a manipulator target. This manipulator target may be placed, for example, on a door handle. Thus, the user interface will direct the robot to use the manipulator to achieve the manipulator target on the door handle, i.e., the user may set the target as the door to be manipulated - See at least ¶ [0375])

	Regarding claim 103, Nielsen further teaches:

wherein the system is further configured, after receiving the infrastructure map position from the user, to display on the GUI the infrastructure map position. (Targets are displayed on the map - See at least ¶ [0361] and Fig. 31A-31D)

	Regarding claim 109, Nielsen further teaches:

wherein the system uses the task templates sub-menu to receive from a user instructions to create a task template for a robot designated by the user. (The task designators are configured for a user to position them in the environment map window and indicate a task for the robot to achieve - See at least ¶ [0011])

	Regarding claim 110, Nielsen further teaches:

wherein the task template comprises a robot workflow, the robot workflow comprising one or more robot tasks. (The control intermediary links user defined tasks input by the user with robot instructions issued by the GUI to the robot. The control intermediary analyzes a position of the task designators relative to a position of one or more robot components associated with the task designators. Responsive to the analysis, the control intermediary determines task-oriented robot instructions including defining autonomy level and intelligent behavior for the robot and communicates target achievement information to the robot. The target achievement information may include instructions for guiding the robot to achieve the task if the task-oriented autonomy level comprises low robot initiative. The target achievement information may also include instructions for directing the robot to determine a robot plan for achieving the task if the task oriented autonomy level comprises high robot initiative - See at least ¶ [0011])

	Regarding claim 111, Nielsen further teaches:

wherein a task comprises a sequence of one or more actions that the system receives from a user that the user instructed the robot to perform. (The task designators are configured for a user to position them in the environment map window and indicate a task for the robot to achieve. The control intermediary links user defined tasks input by the user with robot instructions issued by the GUI to the robot. The control intermediary analyzes a position of the task designators relative to a position of one or more robot components associated with the task designators. Responsive to the analysis, the control intermediary determines task-oriented robot instructions including defining autonomy level and intelligent behavior for the robot and communicates target achievement information to the robot - See at least ¶ [0011])

	Regarding claim 112, Nielsen further teaches:

wherein the action comprises one or more of a Go to Destination Action, a Wait for Destination Selection Action, a Wait for Button Press Action, a Play Sound Action, a Wait at Destination Action, a Charge Action, a Survey Action, a Connect to Cart Action, a Precision Alignment Action, and a Trigger Device Action. (Cognitive conduct modules may include conduct such as GoTo 272, wherein the operator may simply give a coordinate for the robot to go to and the robot takes the initiative to plan a path and get to the specified location - See at least ¶ [0137])

	Regarding claim 113, Nielsen further teaches:

wherein the Go to Destination Action sends the robot to a specific destination in the facility. (Cognitive conduct modules may include conduct such as GoTo 272, wherein the operator may simply give a coordinate for the robot to go to and the robot takes the initiative to plan a path and get to the specified location - See at least ¶ [0137])

	Regarding claim 116, Nielsen further teaches:

wherein the Precision Alignment Action comprises navigation by the robot to the Precision Marker and alignment of the robot with the Precision Marker. (As an example, the robot may include a manipulator or sensor that extends one meter in front of the robot. Thus, if the offset attribute is set to one meter in front of the robot, the robot stops in an optimal position for using the manipulator without additional requirements from the user to fine-tune the robot's position before using the manipulator - See at least ¶ [0375])

	Regarding claim 117, Nielsen further teaches:

wherein the Trigger Device Action comprises interaction by the robot with a device the user has configured and performance by the robot of a user-designated action. (A task-oriented target may be associated with a manipulator as a manipulator target. This manipulator target may be placed, for example, on a door handle. Thus, the user interface will direct the robot to use the manipulator to achieve the manipulator target on the door handle. Other task attribute information assigned to the manipulator target may include information such as which way to turn the door handle, which way to push the door, and similar attributes associated with the manipulator in question - See at least ¶ [0375])

	Regarding claim 118, Nielsen further teaches:

wherein the system receives a user selection of a task schedule for the task template. (The task designators are configured for a user to position them in the environment map window and indicate a task for the robot to achieve. The control intermediary links user defined tasks input by the user with robot instructions issued by the GUI to the robot. The control intermediary analyzes a position of the task designators relative to a position of one or more robot components associated with the task designators. Responsive to the analysis, the control intermediary determines task-oriented robot instructions including defining autonomy level and intelligent behavior for the robot and communicates target achievement information to the robot - See at least ¶ [0011])
	
	Regarding claim 127 and 135, Nielsen further teaches: 

receiving, by the server, from a user device, an adjustment of the robot alignment; (As another non-limiting example, a navigation target may be defined as a center-point around which the robot should circle. Thus, task attributes for a navigation target may include an orbit attribute and a radius attribute for the orbit. As yet another example, offsets and pose information may be defined relative to a navigation target. The offset may define where the robot should stop when it has achieved the target - See at least ¶ [0375])

receiving, by the server, a further selection of the [task] command; and (This cognitive work space could consist of terrain overlaid with semantic abstractions generated through autonomous recognition of environmental features with point-and-click operator validation, i.e., buttons, and iconographic insertion of map entities - See at least ¶ [0158])

	Nielsen does not explicitly teach, but Gupta further teaches: 

receiving, [], a further selection of the "Scan Marker" command; and (One or more machines may be guided over the floor area , where an arrangement of markers has been placed, to create/calibrate an initial marker offset table of the emplaced markers, including, for example, an angle offset, and optional movement direction, of each marker that would allow the machine to reach another marker - See at least ¶ [0027])

receiving and storing updated values defining an adjusted alignment between the robot and the Precision Marker. (In some embodiments, machines may be guided between markers multiple times to improve calibration accuracy. For example, a machine may be guided between pairs of markers from 10 to 100 times to improve calibration accuracy. In some implementations, a machine may initially take 10 trips between an origin marker and a destination marker, each time acquiring the positional indicia at the destination marker and computing (by the machine or server) the required position and/or angle offset - See at least ¶ [0029])

	Regarding claim 132, Nielsen further teaches: 

The method for robot management of claim 126, wherein the values include an offset distance and an offset angle. (An offset attribute may define that the robot should stop one meter in front of the target, to the side of the target, or centered on the target - See at least ¶ [0375])

	Regarding claim 137, Nielsen further teaches:

A system, comprising: (The claimed invention is a method for diagnosing and recovering from faults in a robot, i.e., management of robots - See at least ¶ [0004])

fixed infrastructure disposed at a first location in a facility, the fixed infrastructure including a first item support; (The ROCA robot behavior 800 includes laser-based tracking and positioning capability which enables the robot to precisely locate and track static and mobile features of the environment using a change detection algorithm that continuously compares current laser scans to an occupancy grid map - See at least ¶ [0266]; This manipulator target may be placed, for example, on a door handle. Thus, the user interface will direct the robot to use the manipulator to achieve the manipulator target on the door handle - See at least ¶ [0375] The door that the handle is attached to is fixed infrastructure and the hand itself is a first item support)
 

a robot including a chassis supporting (i) a sensor, (the robot has a chassis that supports a camera see at least Fig. 19) and (ii) a second item (action device abstractions 212 may include, for example, vacuum devices, magnetic pickup devices, arm manipulators, scoops, grippers, camera pan and tilt manipulators, and the like - See at least ¶ [0083]) support compatible with the first item support, the robot configured to: (This manipulator target may be placed, for example, on a door handle. Thus, the user interface will direct the robot to use the manipulator to achieve the manipulator target on the door handle - See at least ¶ [0375])

detect the Precision Marker via the sensor; (The ROCA robot behavior 800 includes laser-based tracking and positioning capability which enables the robot to precisely locate and track static and mobile features of the environment using a change detection algorithm that continuously compares current laser scans to an occupancy grid map - See at least ¶ [0266])

position the chassis at a predefined position relative to the detected Precision Marker, to align the second item support of the robot with the first item support of the fixed infrastructure and enable transfer of an item between the first item support and the second item support. (As another non limiting example, a navigation target may be defined as a center-point around which the robot should circle. Thus, task attributes for a navigation target may include an orbit attribute and a radius attribute for the orbit. As yet another example, offsets and pose information may be defined relative to a navigation target. The offset may define where the robot should stop when it has achieved the target - See at least ¶ [0375]; in the case of the manipulator and door handle, the robot would align itself to be able to complete the task of opening the door, i.e., aligning the first support item with the second support item)

wherein, in response to a [task] command; (An embodiment of the present invention comprises a Graphical User Interface (GUI) for controlling a robot. The GUI includes an environment map window, a robot designator, one or more task designators, and a control intermediary. The task designators are configured for a user to position them in the environment map window and indicate a task for the robot to achieve. The control intermediary links user defined tasks input by the user with robot instructions issued by the GUI to the robot. The control intermediary analyzes a position of the task designators relative to a position of one or more robot components associated with the task designators - See at least ¶ [0011]) the robot is instructed to travel to the [] position [] and [] performing alignment with the fixed infrastructure (As another non-limiting example, a navigation target may be defined as a center-point around which the robot should circle. Thus, task attributes for a navigation target may include an orbit attribute and a radius attribute for the orbit. As yet another example, offsets and pose information may be defined relative to a navigation target. The offset may define where the robot should stop when it has achieved the target. For example, an offset attribute may define that the robot should stop one meter in front of the target, to the side of the target, or centered on the target - See at least ¶ [0375])

	Nielsen does not explicitly teach, but Gupta further teaches: 

a Precision Marker disposed in the facility at a second location associated with the first location; (Machines, in some embodiments, may navigate by incrementally planning travel from one marker to the nearest marker in the direction of desired travel. For example, with reference to FIG. 1, if a machine begins at marker 105a and is required to travel to marker 105h, it may first travel from marker 105a to marker 105b , then from marker 105b to marker 105c - See at least ¶ [0024])

wherein, in response to a "Test Alignment" command; the robot is instructed (Communication interface 345 provides a wireless communication link between machine 300 and a stationary entity ( computer , server , PC , etc. . ) . Communication interface 345 may use one of the IEEE 802 . 11 standard wireless local area network protocols ( also called WiFi ) , a cellular data network ( 3G , 4G , LTE , etc. . ) , or a proprietary wireless communication system - See at least ¶ [0036]) to travel to the calibrated initial position of the Precision Marker and demonstrate calibration of the Precision Marker by performing alignment with the fixed infrastructure (In some embodiments, one or more machines may be guided over the floor area, i.e., a test alignment command, where an arrangement of markers has been placed, to create/calibrate an initial marker offset table of the emplaced markers, including, for example, an angle offset, and optional movement direction, of each marker that would allow the machine to reach another marker - See at least ¶ [0027])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the system and method for seamless task-directed autonomy for robots of Nielsen to provide for the automated fault diagnosis, as taught in Gupta, to diagnose fault conditions in machines within a reasonable amount of time. (At Gupta ¶ [0003])

	Regarding claim 140, Nielsen further teaches:

wherein the first item support is selected from the group consisting of: a shelf, a wall, an arm of a stationary robot, a door, an elevator. (Task-oriented targets may be placed in a two-dimensional map or a three-dimensional map and include two dimensional or three-dimensional coordinates. In addition, task-oriented targets may include task attribute information beyond just location within an environment map. As a non-limiting example, a task-oriented target may be associated with a manipulator as a manipulator target. This manipulator target may be placed, for example, on a door handle - See at least ¶ [0375])

	Regarding claim 141, Nielsen further teaches: 

wherein the first item support has a first height, and wherein the second item support has a second height compatible with the first height. (Task-oriented targets may be placed in a two-dimensional map or a three-dimensional map and include two dimensional or three-dimensional coordinates. In addition, task-oriented targets may include task attribute information beyond just location within an environment map. As a non-limiting example, a task-oriented target may be associated with a manipulator as a manipulator target. This manipulator target may be placed, for example, on a door handle - See at least ¶ [0375], i.e., the door handle height is compatible with the manipulator)


	Claim(s) 29-32, 119, 124 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen in view of Gupta, as applied to claim 133, in view of Farlow et al. (US 2011/0288684 A1, “Farlow”). 

	Regarding claim 29, Nielsen does not explicitly disclose the GUI further comprising a Reports menu configured to receive from the user a report regarding a robot. However, Farlow discloses a mobile robot system and teaches:

the GUI further comprising a Reports menu configured to receive from the user a report regarding a robot. (The portal 1630 may be a web-based user portal for gathering and/or providing information, such as personal information, home status information, anger robot status information. Information can be integrated with third-party information to provide additional functionality and resources to the user and/or the robot 100. The robot system architecture 1600 can facilitate proactive data collection. For example, applications 1610 executed on the computing device 310 may collect data and report on actions performed by the robot 100 and/or a person or environment viewed by the robot 100 (using the sensing system 400). This data can be a unique property of the robot 100 - See at least ¶ [0160] and ¶ [0194])

	In summary Nielsen discloses a GUI which provides information and control to a user about the robot system. Nielsen does not disclose that the GUI contains a Reports menu configured to receive from the user a report regarding a robot. However, Farlow discloses a user portal that may be used for gathering and/or providing information about the robot, including a report performed by the robot. 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the system and method for seamless task-directed autonomy for robots of Nielsen and Gupta to provide for the mobile robot system, as taught in Farlow, to effectuate a coordinated move of each robotic component in an efficient manner that avoids collision with itself and any surrounding objects. (At Farlow ¶ [0140])	

	Regarding claim 30, Nielsen does not explicitly teach, but Farlow further teaches: 

wherein the Reports menu shows a report template, the report template configured to allow the user to create a report about a robot. (The usage/statistics application 1610e can be a general-purpose application for users to monitor robot usage, produce robot usage reports, and/or manage a fleet of robots 100. This application 1610e may also provide general operating and troubleshooting information for the robot 100. In Some examples, the usage/statistics application 1610e allows the user to add/disable services associated with use of the robot 100, register for use of one or more simulators 1670, modify usage policies on the robot, etc. - See at least ¶[0194])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the system and method for seamless task-directed autonomy for robots of Nielsen and Gupta to provide for the mobile robot system, as taught in Farlow, to effectuate a coordinated move of each robotic component in an efficient manner that avoids collision with itself and any surrounding objects. (At Farlow ¶ [0140])

	Regarding claim 31, Nielsen does not explicitly teach, but Farlow further teaches: 

wherein the report comprises performance statistics regarding the robot. (The robot system architecture 1600 can facilitate proactive data collection. For example, applications 1610 executed on the computing device 310 may collect data and report on actions performed by the robot 100 and/or a person or environment viewed by the robot 100 (using the sensing system 400). This data can be a unique property of the robot 100 - See at least ¶ [0160] and ¶ [0194])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the system and method for seamless task-directed autonomy for robots of Nielsen and Gupta to provide for the mobile robot system, as taught in Farlow, to effectuate a coordinated move of each robotic component in an efficient manner that avoids collision with itself and any surrounding objects. (At Farlow ¶ [0140])

	Regarding claim 32, Nielsen does not explicitly teach, but Farlow further teaches:

wherein the system automatically generates the report created by the user about the robot. (Robot connectivity to the cloud 1620 allows automatic data gathering of robot operation and usage histories without requiring the robot 100 to return to a base station. Moreover, continuous data collection over time can yield a wealth of data that can be mined for marketing, product development, and Support - See at least ¶ [0158])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the system and method for seamless task-directed autonomy for robots of Nielsen and Gupta to provide for the mobile robot system, as taught in Farlow, to effectuate a coordinated move of each robotic component in an efficient manner that avoids collision with itself and any surrounding objects. (At Farlow ¶ [0140])

	Regarding claim 119, Nielsen does not explicitly teach, but Farlow further teaches:

wherein the task schedule the system receives from the user comprises one or more of a task start date, a task frequency, a task time range, a task repetition frequency, task valid days, a task repetition period, and a task repetition end. (The scheduling application 1610d allows users to schedule usage of one or more robots 100 - See at least ¶ [0192]; the scheduling application 1610d can schedule robots 100 in a similar manner to allocating a conference room on an electronic calendar, i.e., start date - See at least ¶ [0193])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the system and method for seamless task-directed autonomy for robots of Nielsen and Gupta to provide for the mobile robot system, as taught in Farlow, to effectuate a coordinated move of each robotic component in an efficient manner that avoids collision with itself and any surrounding objects. (At Farlow ¶ [0140])

	Regarding claim 124, Nielsen does not explicitly teach, but Farlow further teaches:

wherein the task schedule the server receives from the user comprises one or more of a task start date, a task frequency, a task time range, a task repetition frequency, task valid days, a task repetition period, and a task repetition end. (The scheduling application 1610d allows users to schedule usage of one or more robots 100 - See at least ¶ [0192]; the scheduling application 1610d can schedule robots 100 in a similar manner to allocating a conference room on an electronic calendar, i.e., start date - See at least ¶ [0193])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the system and method for seamless task-directed autonomy for robots of Nielsen and Gupta to provide for the mobile robot system, as taught in Farlow, to effectuate a coordinated move of each robotic component in an efficient manner that avoids collision with itself and any surrounding objects. (At Farlow ¶ [0140])

	Claim(s) 45-48 and 81-84 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen in view of Gupta, as applied to claim 133, and in further view of Xiang et al. (Intersection Recognition and Guide-path Selection for a Vision-based AGV in a Bidirectional Flow Network, “Xiang”). 

	Regarding claim 45, Nielsen does not explicitly teach wherein the system receives from the user a user designation of a directionality of the Preferred Route as one or more of a unidirectional Preferred Route and a bidirectional Preferred Route. However, Xing discloses Intersection Recognition and Guide-path Selection for a Vision-based AGV in a Bidirectional Flow Network and teaches:

wherein the system receives from the user a user designation of a directionality of the Preferred Route as one or more of a unidirectional Preferred Route and a bidirectional Preferred Route. (In order to test the performance of the AGV navigation in a bidirectional flow network, we construct a complex fixed-path map with branches and nodes on the terrazzo floor by using blue adhesive taps and RFID tags, according to the topology structure as shown in Figure 2. There are six guide-paths (denoted a to f), two crossroads (denoted 3 and 4) and four workstations (denoted 1, 2, 5, 6), which form a unidirectional closed loop guide-path (a-b-c) and two bidirectional open-loop guide-paths (d and e-f). The routing table is automatically generated for each of the two nodes by using a path planning technique according to the adjacent matrix of its topological map in the central computer on the system design stage, as shown in Table 2. This table is downloaded to the on-board controller of all the AGVs before the whole system runs - See at least pg. 13, Col II, ¶1)

	In summary, Nielsen discloses a user designing paths for the robot to follow. Additionally, Nielsen discloses the ability to annotate the paths with information beyond location. Nielsen does not explicitly disclose that this information includes direction flow of the path. However, Xing discloses intersection recognition and guide-path selection for a Vision-based AGV in a bidirectional flow network and teaches that he robot may operate in a mixed environment of unidirectional and bidirectional paths. Xing further teaches the map containing the directionality of the paths are downloaded to the robot prior to operation.

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the system and method for seamless task-directed autonomy for robots of Nielsen and Gupta to provide for the intersection recognition and guide-path selection, as taught in Xiang, to provide vision-based AGVs in more large-scale AGV systems that may require flexibility, simplicity, efficiency, and low cost at the same time. (At Xing pg. 16)

	Regarding claim 46, Nielsen does not explicitly teach, but Xing further teaches:

wherein the bidirectional Preferred Route permits the robot to travel on it in both directions. (Vehicles can travel in only one direction (unidirectional) or both directions (bidirectional) - See at least pg. 2, Col II, ¶1)

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the system and method for seamless task-directed autonomy for robots of Nielsen and Gupta to provide for the intersection recognition and guide-path selection, as taught in Xiang, to provide vision-based AGVs in more large-scale AGV systems that may require flexibility, simplicity, efficiency, and low cost at the same time. (At Xing pg. 16)

	Regarding claim 47, Nielsen does not explicitly teach, but Xing further teaches:

wherein the unidirectional Preferred Route permits the robot to travel on it only in one direction. (Vehicles can travel in only one direction (unidirectional) or both directions (bidirectional) - See at least pg. 2, Col II, ¶1)

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the system and method for seamless task-directed autonomy for robots of Nielsen and Gupta to provide for the intersection recognition and guide-path selection, as taught in Xiang, to provide vision-based AGVs in more large-scale AGV systems that may require flexibility, simplicity, efficiency, and low cost at the same time. (At Xing pg. 16)

	Regarding claim 48, Nielsen does not explicitly teach, but Xing further teaches: 

wherein the system determines the directionality of the Preferred Route using one or more of a system default, a system algorithm, and a user instruction. (In order to test the performance of the AGV navigation in a bidirectional flow network, we construct a complex fixed-path map with branches and nodes on the terrazzo floor by using blue adhesive taps and RFID tags, according to the topology structure as shown in Figure 2. There are six guide-paths (denoted a to f), two crossroads (denoted 3 and 4) and four workstations (denoted 1, 2, 5, 6), which form a unidirectional closed loop guide-path (a-b-c) and two bidirectional open-loop guide-paths (d and e-f). The routing table is automatically generated for each of the two nodes by using a path planning technique according to the adjacent matrix of its topological map in the central computer on the system design stage, as shown in Table 2. This table is downloaded to the on-board controller of all the AGVs before the whole system runs - See at least pg. 13, Col II, ¶1)

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the system and method for seamless task-directed autonomy for robots of Nielsen and Gupta to provide for the intersection recognition and guide-path selection, as taught in Xiang, to provide vision-based AGVs in more large-scale AGV systems that may require flexibility, simplicity, efficiency, and low cost at the same time. (At Xing pg. 16)

	Regarding claim 81, Nielsen does not explicitly teach, but Xing further teaches: 

wherein the system receives from the user a user designation of a directionality of the Robot Destination as one or more of a unidirectional Robot Destination and a bidirectional Robot Destination. (The vision-based AGV can travel on optimal routes, pass through different crossroads and arrive at its destination intelligently in a bidirectional flow network - See at least pg. 15, Col II, ¶2)

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the system and method for seamless task-directed autonomy for robots of Nielsen and Gupta to provide for the intersection recognition and guide-path selection, as taught in Xiang, to provide vision-based AGVs in more large-scale AGV systems that may require flexibility, simplicity, efficiency, and low cost at the same time. (At Xing pg. 16)

	Regarding claim 82, Nielsen does not explicitly teach, but Xing further teaches:

wherein the bidirectional Robot Destination permits the robot to do one or more of enter the Robot Destination moving in either direction and exit the Robot Destination moving in either direction. (The vision-based AGV can travel on optimal routes, pass through different crossroads and arrive at its destination intelligently in a bidirectional flow network - See at least pg. 15, Col II, ¶2)

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the system and method for seamless task-directed autonomy for robots of Nielsen and Gupta to provide for the intersection recognition and guide-path selection, as taught in Xiang, to provide vision-based AGVs in more large-scale AGV systems that may require flexibility, simplicity, efficiency, and low cost at the same time. (At Xing pg. 16)

	Regarding claim 83, Nielsen does not explicitly teach, but Xing further teaches:

wherein the unidirectional Preferred Route permits the robot to do one or more of enter the Robot Destination moving in only one direction and exit the Robot Destination moving only in a specified direction. (In practice, fixed guide-paths are still widely used in many large-scale AGV systems. Vehicles can travel in only one direction (unidirectional) or both directions (bidirectional) - See at least pg. 2, Col II, ¶1; There are six guide-paths (denoted a to f), two crossroads (denoted 3 and 4) and four workstations (denoted 1, 2, 5, 6), which form a unidirectional closed loop guide-path (a-b-c) - See at least pg. 13, Col II, ¶1)

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the system and method for seamless task-directed autonomy for robots of Nielsen and Gupta to provide for the intersection recognition and guide-path selection, as taught in Xiang, to provide vision-based AGVs in more large-scale AGV systems that may require flexibility, simplicity, efficiency, and low cost at the same time. (At Xing pg. 16)

	Regarding claim 84, Nielsen does not explicitly teach, but Xing further teaches:

wherein the system determines the directionality of the Robot Destination using one or more of a system default, a system algorithm, and a user instruction. (In order to test the performance of the AGV navigation in a bidirectional flow network, we construct a complex fixed-path map with branches and nodes on the terrazzo floor by using blue adhesive taps and RFID tags, according to the topology structure as shown in Figure 2. There are six guide-paths (denoted a to f), two crossroads (denoted 3 and 4) and four workstations (denoted 1, 2, 5, 6), which form a unidirectional closed loop guide-path (a-b-c) and two bidirectional open-loop guide-paths (d and e-f). The routing table is automatically generated for each of the two nodes by using a path planning technique according to the adjacent matrix of its topological map in the central computer on the system design stage, as shown in Table 2. This table is downloaded to the on-board controller of all the AGVs before the whole system runs - See at least pg. 13, Col II, ¶1)

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the system and method for seamless task-directed autonomy for robots of Nielsen and Gupta to provide for the intersection recognition and guide-path selection, as taught in Xiang, to provide vision-based AGVs in more large-scale AGV systems that may require flexibility, simplicity, efficiency, and low cost at the same time. (At Xing pg. 16)

	Claim(s) 34-36 and 55-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen in view of Gupta, as applied to claim 133, and in further view of Petrie et al. (US 2009/0082949, “Petrie”). 

	Regarding claim 34, Nielsen does not explicitly teach wherein the traffic rule comprises one or more of a Speed Limit Zone and a right of way. However, Petrie discloses a method and system for automatically directing traffic on a site and teaches:

wherein the traffic rule comprises one or more of a Speed Limit Zone and a right of way. (a maximum speed is associated with roads within job site 800 as well - see at least ¶ [0095])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the system and method for seamless task-directed autonomy for robots of Nielsen and Gupta to provide for the method and system for automatically directing traffic, as taught in Petrie, to provide visible traffic control measures created at a job site to all operators of vehicles, or machinery, at a job site in spite of low visibility conditions which may inhibit safe operation at the job site. (At Petrie ¶ [0092])

	Regarding claim 35, Nielsen does not explicitly teach, but Petrie further teaches: 

wherein the Speed Limit Zone comprises an area in which the system, instructs the robot that it has one or more of a minimum speed of travel and a maximum speed of travel (a maximum speed is associated with roads within job site 800 as well - see at least ¶ [0095])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the system and method for seamless task-directed autonomy for robots of Nielsen and Gupta to provide for the method and system for automatically directing traffic, as taught in Petrie, to provide visible traffic control measures created at a job site to all operators of vehicles, or machinery, at a job site in spite of low visibility conditions which may inhibit safe operation at the job site. (At Petrie ¶ [0092])

	Regarding claim 36, Nielsen further teaches

wherein the system instructs the robot based on one or more of a system default, (The Generic Robot Architecture may access configuration files created for each defined robot type. For example, the configuration files may specify what sensors, actuators, and API are being used on a particular robot. Use of the scripting structure together with the configuration enables easy reconfiguration of the behaviors and functionality of the robot without having to modify source code (i.e., for example, recompile the C/C++ code) - See at least ¶ [0077]) a system algorithm, (The guarded motion algorithm is generally described for one direction, however, in actuality it is executed for each direction. In addition, it should be emphasized that the process shown in FIG. 14 operates within the RIK framework of the global timing loop. Therefore, the guarded motion behavior 500 is re-entered, and executes again, for each timing loop.) and a user instruction. (At the lowest level, referred to as teleoperation mode 293, the robot may operate completely under remote control and take no initiative to perform operations on its own. - See at least ¶ [0150])

	Regarding claim 55, Nielsen does not explicitly teach but, Petrie further teaches:
 
wherein the Route Priority receives from the user the user's designation of a route priority of the Preferred Route. (Roads within job site 800 may also be assigned a higher priority, or right of way, based upon, but not limited to, the type of road it is (e.g., paved, unpaved, etc.), where the road leads to within the job site, traffic conditions, terrain, road conditions, or other factors. It is also noted that the priority assigned to a road may be dynamically updated according to changing conditions on job site 800 - See at least ¶ [0089])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the system and method for seamless task-directed autonomy for robots of Nielsen and Gupta to provide for the method and system for automatically directing traffic, as taught in Petrie, to provide visible traffic control measures created at a job site to all operators of vehicles, or machinery, at a job site in spite of low visibility conditions which may inhibit safe operation at the job site. (At Petrie ¶ [0092])

	Regarding claim 56, Nielsen does not explicitly teach, but Petrie further teaches: 

wherein the Route Priority comprises one or more of low, normal, and high. (roads within job site 800 may also be assigned a higher priority - See at least ¶ [0089])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the system and method for seamless task-directed autonomy for robots of Nielsen and Gupta to provide for the method and system for automatically directing traffic, as taught in Petrie, to provide visible traffic control measures created at a job site to all operators of vehicles, or machinery, at a job site in spite of low visibility conditions which may inhibit safe operation at the job site. (At Petrie ¶ [0092])

	Regarding claim 57, Nielsen does not explicitly teach, but Petrie further teaches:

wherein a robot traveling (Vehicles at the worksite have a collision avoidance system which allows the system to automatically take actions with the vehicle, e.g., stopping engine, applying brakes. Therefore, the vehicles at the worksite are robots - See at least ¶ [0029] and [0045]) on the high priority route has a right of way at intersections relative to a robot traveling on a route that is not high priority. (Vehicles on road 801 may be assigned a higher priority than vehicles on road 802. Thus, collision avoidance module 230 will generate a collision alert message to vehicle 820, i.e., the vehicle travelling on road 802, indicating that the operator should stop vehicle 820 prior to entering intersection 805, i.e., giving the right of way to vehicle 810 traveling on road 801 - See at least ¶ [0090]

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the system and method for seamless task-directed autonomy for robots of Nielsen and Gupta to provide for the method and system for automatically directing traffic, as taught in Petrie, to provide visible traffic control measures created at a job site to all operators of vehicles, or machinery, at a job site in spite of low visibility conditions which may inhibit safe operation at the job site. (At Petrie ¶ [0092])

	Claims 61-63, 72, and 115 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen in view of Gupta, as applied to claim 133, and in further view of Lau (US 2015/0312774 A1, “Lau”). 

	Regarding claim 61, Nielsen does not explicitly teach wherein the Show Survey Coverage provides a Coverage overlay to the map showing an estimated coverage region of the sensor of the robot while traveling on a data Survey Route on which a data survey robot collects data. However, Lau discloses an autonomous robot-assisted indoor wireless coverage characterization platform and teaches:

wherein the Show Survey Coverage provides a Coverage overlay to the map showing an estimated coverage region of the sensor of the robot while traveling on a data Survey Route on which a data survey robot collects data. (When the UAV's survey of the indoor environment is complete, the system 202 can make the signal strength map 604, the weak coverage location data 606, and/or the locations of the interference sources 610 available for viewing. The interface application can then render the collected data in a suitable visualization format for viewing by the user. In an example, non-limiting presentation format, the interface application can display the wireless coverage information as a heat map overlaid on the indoor map estimated by the map building component 208, such that different heat map colors represent different wireless signal levels throughout the indoor environment. This format can convey the relative levels of signal strength at all locations throughout the indoor environment - See at least ¶ [0061])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the system and method for seamless task-directed autonomy for robots of Nielsen and Gupta to provide for the autonomous robot-assisted indoor wireless coverage characterization platform, as taught in Lau, to ensure robust and reliable wireless communication at all locations within a given service area. (At Lau ¶ [0003])

	Regarding claim 62, Nielsen does not explicitly teach, but Lau further teaches: 

wherein the WiFi Map provides a WiFi overlay to the map showing an estimated connectivity strength of a WiFi network. (The interface application can display the wireless coverage information as a heat map overlaid on the indoor map estimated by the map building component 208 - See at least ¶ [0061]) To ensure robust and reliable wireless communication at all locations within a given service area

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the system and method for seamless task-directed autonomy for robots of Nielsen and Gupta to provide for the autonomous robot-assisted indoor wireless coverage characterization platform, as taught in Lau, to ensure robust and reliable wireless communication at all locations within a given service area. (At Lau ¶ [0003])

	Regarding claim 63, Nielsen does not explicitly teach, but Lau further teaches:

wherein the system creates the WiFi overlay using data collected by the robot during creation of the map. (When the UAV's survey of the indoor environment is complete, the system 202 can make the signal strength map 604, the weak coverage location data 606, and/or the locations of the interference sources 610 available for viewing. The interface application can then render the collected data in a suitable visualization format for viewing by the user. In an example, non-limiting presentation format, the interface application can display the wireless coverage information as a heat map overlaid on the indoor map estimated by the map building component 208, such that different heat map colors represent different wireless signal levels throughout the indoor environment. This format can convey the relative levels of signal strength at all locations throughout the indoor environment - See at least ¶ [0061])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the system and method for seamless task-directed autonomy for robots of Nielsen and Gupta to provide for the autonomous robot-assisted indoor wireless coverage characterization platform, as taught in Lau, to ensure robust and reliable wireless communication at all locations within a given service area. (At Lau ¶ [0003])

	Regarding claim 72, Nielsen does not explicitly teach, but Lau further teaches: 

wherein the Coverage overlay allows the user to see a system estimate of coverage of the data Survey Route by the sensor. (When the UAV's survey of the indoor environment is complete, the system 202 can make the signal strength map 604, the weak coverage location data 606, and/or the locations of the interference sources 610 available for viewing. The interface application can then render the collected data in a suitable visualization format for viewing by the user. In an example, non-limiting presentation format, the interface application can display the wireless coverage information as a heat map overlaid on the indoor map estimated by the map building component 208, such that different heat map colors represent different wireless signal levels throughout the indoor environment. This format can convey the relative levels of signal strength at all locations throughout the indoor environment - See at least ¶ [0061])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the system and method for seamless task-directed autonomy for robots of Nielsen and Gupta to provide for the autonomous robot-assisted indoor wireless coverage characterization platform, as taught in Lau, to ensure robust and reliable wireless communication at all locations within a given service area. (At Lau ¶ [0003])

	Regarding claim 115, Nielsen does not explicitly teach, but Lau further teaches:

wherein the Survey Action comprises activation of the robotic sensor navigation by a data survey robot along a Data Survey Route. (The navigation control component 210 can be configured to direct the UAV to locate areas of poor wireless coverage—or to otherwise characterize the wireless coverage—within the context of the estimated indoor area map, so that this information can be used to characterize the wireless coverage for the indoor environment - See at least ¶ [0040])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the system and method for seamless task-directed autonomy for robots of Nielsen and Gupta to provide for the autonomous robot-assisted indoor wireless coverage characterization platform, as taught in Lau, to ensure robust and reliable wireless communication at all locations within a given service area. (At Lau ¶ [0003])

	Claim(s) 58, 59, 64-71, 73,74, 85-91, 114 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen in view of Gupta, as applied to claim 133, and in further view of Wang et al. (US 2016/0046021 A1, “Wang”). 

	
	Regarding claim 58, Nielsen does not explicitly teach wherein the route Access receives from the user a designation by the user of one or more of a type of robot authorized to travel on the Preferred Route and a type of cart authorized to travel on the Preferred Route. However, Wang discloses interfacing with a mobile telepresence robot and teaches:

wherein the route Access receives from the user a designation by the user of one or more of a type of robot authorized to travel on the Preferred Route and a type of cart authorized to travel on the Preferred Route. (The avoid tag 622i may be applicable only when the robot is operating in a fully autonomous mode. During teleoperation, the avoid tag 622i may be effectively ignored by the robot, i.e., a type of robot may travel the route - See at least ¶ [0256])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the system and method for seamless task-directed autonomy for robots of Nielsen and Gupta to provide for the interfacing with a mobile telepresence robot, as taught in Wang, to use a controller having relatively less computing power and memory, thus providing a cost effective solution. (At Wang ¶ [0234])

	Regarding claim 59, Nielsen further teaches:

wherein the system is configured to receive from the user adding the Preferred Route a user selection of one or more of a robot allowed to access the Preferred Route, and a cart allowed to access the Preferred Route. (The avoid tag 622i may be applicable only when the robot is operating in a fully autonomous mode. During teleoperation, the avoid tag 622i may be effectively ignored by the robot, i.e., a robot that is teleoperated (selected) may travel the route - See at least ¶ [0256])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the system and method for seamless task-directed autonomy for robots of Nielsen and Gupta to provide for the interfacing with a mobile telepresence robot, as taught in Wang, to use a controller having relatively less computing power and memory, thus providing a cost effective solution. (At Wang ¶ [0234])

	Regarding claim 64, Nielsen does not explicitly teach, but Wang further teaches: 

wherein the Route Filter provides a Route Filter overlay to the map showing a route that is prohibited for one or more of a selected robot and a selected cart. (Tags 662 are overlayed on a map view - See at least Fig. 8E; An avoid tag 662i denotes a location or area that the robot 100 should avoid (i.e., not drive through - See at least ¶ [0256])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the system and method for seamless task-directed autonomy for robots of Nielsen and Gupta to provide for the interfacing with a mobile telepresence robot, as taught in Wang, to use a controller having relatively less computing power and memory, thus providing a cost effective solution. (At Wang ¶ [0234])

	Regarding claim 65, Nielsen does not explicitly teach, but Wang further teaches:

wherein the system is configured to mark a new annotation if the new annotation conflicts with an existing map annotation. (The user, a remote terminal, and/or the robot may insert tags 662 onto specific locations of the plan view map 810 and/or robot map 820 to mark map locations with information, such as driving hazards, obstacles, robot aids, etc., i.e., if no annotation exists but should the robot may insert it - See at least ¶ [0250])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the system and method for seamless task-directed autonomy for robots of Nielsen and Gupta to provide for the interfacing with a mobile telepresence robot, as taught in Wang, to use a controller having relatively less computing power and memory, thus providing a cost effective solution. (At Wang ¶ [0234])

	Regarding claim 66, Nielsen does not explicitly teach, but Wang further teaches:

wherein the system is configured to mark the new annotation is red if the new annotation conflicts with the existing annotation. (The tags may include tag coordinates associated with a point or a region, tag information defining the purpose of the tag, type of the tag, nature of the tag, instructions for the user and/or robot related to the tag, and/or other information relevant to the tag, and finally, the tag may include a tag annotation comprising a two-dimensional and/or three-dimensional graphic or text corresponding to the tag. An example of a tag annotation is an octagonal red stop sign associated with a tag containing tag information indicating an area that a robot should not enter. A tag annotation may be human and/or machine interpretable. Tag coordinates may be points, lines, plans, Surfaces, Volumes, and/or 2.5D or hybrid surfaces.)

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the system and method for seamless task-directed autonomy for robots of Nielsen and Gupta to provide for the interfacing with a mobile telepresence robot, as taught in Wang, to use a controller having relatively less computing power and memory, thus providing a cost effective solution. (At Wang ¶ [0234])

	Regarding claim 67, Nielsen does not explicitly teach, but Wang further teaches: 

wherein the system is configured to simultaneously receive a first annotation from a first user and a second annotation from a second user. (In addition, or alternatively to allowing the user to place tags 662 and hyper-tags 1310 in the user interface 605, the user may enter user-specific hyper-tags 1310 during operation of the robot 100. Further, other users (e.g., nurses) may be allowed to add hyper-tags 1310 that may be shown to a user of the robot 100 - See at least ¶ [0313])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the system and method for seamless task-directed autonomy for robots of Nielsen and Gupta to provide for the interfacing with a mobile telepresence robot, as taught in Wang, to use a controller having relatively less computing power and memory, thus providing a cost effective solution. (At Wang ¶ [0234])

	Regarding claim 68, Nielsen does not explicitly teach, but Wang further teaches:

wherein the first user sees the second user's second annotation after the first user exits Edit Mode. (Further, other users (e.g., nurses) may be allowed to add hyper-tags 1310 that may be shown to a user of the robot 100.)

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the system and method for seamless task-directed autonomy for robots of Nielsen and Gupta to provide for the interfacing with a mobile telepresence robot, as taught in Wang, to use a controller having relatively less computing power and memory, thus providing a cost effective solution. (At Wang ¶ [0234])

	Regarding claim 69, Nielsen does not explicitly teach, but Wang further teaches:

wherein the sensor comprises a radio frequency identification (RFTD) sensor. (The robot 100 may have an RFID reader 498 in communication with the controller 500 as part of its sensor system 400 to recognize nearby patients via the RFID chip - See at least ¶ [0316])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the system and method for seamless task-directed autonomy for robots of Nielsen and Gupta to provide for the interfacing with a mobile telepresence robot, as taught in Wang, to use a controller having relatively less computing power and memory, thus providing a cost effective solution. (At Wang ¶ [0234])

	Regarding claim 70, Nielsen does not explicitly teach, but Wang further teaches:

the GUI comprising a Survey Route Annotation Tool. (The GUI may provide annotation to a route using common computer tools, e.g., tool bar in tagging view 660 - See at least ¶ [0312] and Fig. 8E)

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the system and method for seamless task-directed autonomy for robots of Nielsen and Gupta to provide for the interfacing with a mobile telepresence robot, as taught in Wang, to use a controller having relatively less computing power and memory, thus providing a cost effective solution. (At Wang ¶ [0234])

	Regarding claim 71, Nielsen does not explicitly teach, but Wang further teaches:

wherein the Survey Route Annotation Tool is usable by the user to configure a Survey Route on which a data survey robot collects data. (the tagging view 660 of the user interface 605 allows the user to place tags 662 on a plan view map 810 to designate locations of interest and/or mark the plan view map 810 with information, such as obstacles, preferred robot travel routes, etc. - See at least ¶ [0312] and Fig. 8E)

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the system and method for seamless task-directed autonomy for robots of Nielsen and Gupta to provide for the interfacing with a mobile telepresence robot, as taught in Wang, to use a controller having relatively less computing power and memory, thus providing a cost effective solution. (At Wang ¶ [0234])

	Regarding claim 73, Nielsen further teaches:

wherein the system receives a Survey Route point submitted by the user clicking on the map at an appropriate location where the user desires to place the Survey Route point, the Survey Route comprising the Survey Route point. (The task designators are configured for a user to position them in the environment map window and indicate a task for the robot to achieve - See at least ¶ [0011]; the operator places a navigational “target” and the robot moves towards the target. This target may also be referred to herein as a hotspot, a task designator, and a task-oriented target - See at least ¶ [0356]; a robot may behave in a substantially autonomous manner, needing nothing more than being enabled by an operator and perhaps given a very high level command such as, for example, survey the area - See at least ¶ [0150])

	Regarding claim 74, Nielsen further teaches:

wherein the system is configured to generate a Survey Route that best fits the Survey Route points. (A robot may behave in a substantially autonomous manner, i.e., generating its own route, needing nothing more than being enabled by an operator and perhaps given a very high level command Such as, for example, Survey the area - See at least ¶ [0150])

	Regarding claim 85, Nielsen does not explicitly teach, but Wang further teaches: 

wherein a Keepout Zone comprises an area unavailable to a robot. (In some implementations, the user may mark a protected region/Zone on the remote video feed window 610 and/or the plan view map window 620 (not shown), using an avoid tag 662, 662i. A protected Zone may be treated by the robot 100 as an object 12, and accordingly, protected Zones may be avoided during autonomous navigation. Protected Zones can be used to help create a wide berth around delicate equipment, or in order to ensure that the robot avoids other areas. The user may place an avoid tag 662, 662i on the plan view map 810 in the tagging view 660 or on the remote navigation view 612b - See at least ¶ [0287])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the system and method for seamless task-directed autonomy for robots of Nielsen and Gupta to provide for the interfacing with a mobile telepresence robot, as taught in Wang, to use a controller having relatively less computing power and memory, thus providing a cost effective solution. (At Wang ¶ [0234])

	Regarding claim 86, Nielsen does not explicitly teach, but Wang further teaches:

wherein the system receives a Keepout Zone submitted by the user clicking on the map at an appropriate location where the user desires to place the Keepout Zone. (In some implementations, the user may mark a protected region/Zone on the remote video feed window 610 and/or the plan view map window 620 (not shown), using an avoid tag 662, 662i. A protected Zone may be treated by the robot 100 as an object 12, and accordingly, protected Zones may be avoided during autonomous navigation. Protected Zones can be used to help create a wide berth around delicate equipment, or in order to ensure that the robot avoids other areas. The user may place an avoid tag 662, 662i on the plan view map 810 in the tagging view 660 or on the remote navigation view 612b - See at least ¶ [0287])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the system and method for seamless task-directed autonomy for robots of Nielsen and Gupta to provide for the interfacing with a mobile telepresence robot, as taught in Wang, to use a controller having relatively less computing power and memory, thus providing a cost effective solution. (At Wang ¶ [0234])

	Regarding claim 87, Nielsen further teaches:

wherein the Keepout Zone comprises one or more of stairs, shelving, and another object to be avoided by the robot. (Protected Zones can be used to help create a wide berth around delicate equipment - See at least ¶ [0287])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the system and method for seamless task-directed autonomy for robots of Nielsen and Gupta to provide for the interfacing with a mobile telepresence robot, as taught in Wang, to use a controller having relatively less computing power and memory, thus providing a cost effective solution. (At Wang ¶ [0234])

	Regarding claim 88, Nielsen does not explicitly teach, but Wang further teaches:

wherein the Keepout Zone applies to one or more of a selected robot, to a selected robot type, and to all robots. (The avoid tag 622i may be applicable only when the robot is operating in a fully autonomous mode. During teleoperation, the avoid tag 622i may be effectively ignored by the robot - See at least ¶ [0256])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the system and method for seamless task-directed autonomy for robots of Nielsen and Gupta to provide for the interfacing with a mobile telepresence robot, as taught in Wang, to use a controller having relatively less computing power and memory, thus providing a cost effective solution. (At Wang ¶ [0234])

	Regarding claim 89, Nielsen further teaches:

wherein the system receives the robot selection through one or more of a system default, a system algorithm, and a user designation. (The robot control environment including a plurality of robot platforms (100A, 100B, and 100C) and a robot controller 180. The robot controller 180 may be a remote computer executing a software interface from which an operator may control one or more robot platforms (100A, 100B, and 100C) individually or in cooperation - See at least ¶ [0065])

	Regarding claim 90, Nielsen does not explicitly teach, but Wang further teaches:

wherein the Charging Dock comprises an area where an energy level of the robot can be replenished. (A dock tag 662d denotes a location of a robot docking station. A low battery event may signal the controller 500 to seek recharging. The robot 100 may use the map location tagged with a dock tag 662d to locate a robot docking station for recharging - See at least ¶ [0254])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the system and method for seamless task-directed autonomy for robots of Nielsen and Gupta to provide for the interfacing with a mobile telepresence robot, as taught in Wang, to use a controller having relatively less computing power and memory, thus providing a cost effective solution. (At Wang ¶ [0234])

	Regarding claim 91, Nielsen does not explicitly teach, but Wang further teaches:

wherein the system receives a Charging Dock submitted by the user clicking on the map at an appropriate location where the user desires to place the Charging Dock. (A dock tag 662d denotes a location of a robot docking station. A low battery event may signal the controller 500 to seek recharging. The robot 100 may use the map location tagged with a dock tag 662d to locate a robot docking station for recharging - See at least ¶ [0254])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the system and method for seamless task-directed autonomy for robots of Nielsen and Gupta to provide for the interfacing with a mobile telepresence robot, as taught in Wang, to use a controller having relatively less computing power and memory, thus providing a cost effective solution. (At Wang ¶ [0234])

	Regarding claim 114, Nielsen does not explicitly teach, but Wang further teaches:

wherein the Charge Action sends the robot to replenish energy level at an available Charging Dock for one or more of a defined charge period and a defined energy level. (A dock tag 662d denotes a location of a robot docking station. A low battery event may signal the controller 500 to seek recharging. The robot 100 may use the map location tagged with a dock tag 662d to locate a robot docking station for recharging - See at least ¶ [0254])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the system and method for seamless task-directed autonomy for robots of Nielsen and Gupta to provide for the interfacing with a mobile telepresence robot, as taught in Wang, to use a controller having relatively less computing power and memory, thus providing a cost effective solution. (At Wang ¶ [0234])

	Claim(s) 92-94, 96, 98 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen in view of Gupta, and in further view of Watts (US 2017/0102711 A1, “Watts”).

	Regarding claim 92, Nielsen does not explicitly teach wherein the Cart Transfer comprises a Cart Transfer Location where a cart transfer robot can do one or more of pick up a cart and drop off a cart. However, Watts discloses autonomous approach and object pickup and teaches: 

wherein the Cart Transfer comprises a Cart Transfer Location where a cart transfer robot can do one or more of pick up a cart and drop off a cart. (The autonomous vehicle may receive information indicating a target drop-off location for the object. The autonomous vehicle may then determine the approach path and/or the pickup point on the object in order to accommodate the target drop-off location - See at least ¶ [0028])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the system and method for seamless task-directed autonomy for robots of Nielsen and Gupta to provide for the autonomous approach and object pickup, as taught in Watts, to minimize overall costs. (At Watts¶ [0042])

	Regarding claim 93, Nielsen does not explicitly teach, but Watts further teaches:

wherein the system receives from the user a user click on the map that indicates the Cart Transfer Location selected by the user. (Identifying information may be provided to the local control system of the vehicle from a remote operating system in other ways as well or instead (e.g., an object may be identified for pickup by clicking on an area of a graphical user interface of the remote operating system) - See at least ¶ [0025])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the system and method for seamless task-directed autonomy for robots of Nielsen and Gupta to provide for the autonomous approach and object pickup, as taught in Watts, to minimize overall costs. (At Watts¶ [0042])

	Regarding claim 94, Nielsen does not explicitly teach, but Watts further teaches: 

wherein the system is configured, after receiving from the user the Cart Transfer Location, to display on the map a cursor in a form of a Cart Transfer Location icon. (A central planning system may dynamically update a map of the physical environment containing robotic fleet 100 and objects undergoing processing by the robotic devices. In some examples, the map may be continuously updated with information about dynamic objects (e.g., moving robots and packages moved by robots) - See at least ¶ [0048])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the system and method for seamless task-directed autonomy for robots of Nielsen and Gupta to provide for the autonomous approach and object pickup, as taught in Watts, to minimize overall costs. (At Watts¶ [0042])

	Regarding claim 98, Nielsen does not explicitly teach, but Watts further teaches: 

wherein the system further receives from the user one or more of a cart transfer orientation, a cart transfer orientation arrow, a cart transfer area, a cart transfer area perimeter, and a Cart Transfer Location name. (The autonomous vehicle may receive information indicating a target drop-off location, i.e., a cart transfer area, for the object. The autonomous vehicle may then determine the approach path and/or the pickup point on the object in order to accommodate the target drop-off location - See at least ¶ [0028])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the system and method for seamless task-directed autonomy for robots of Nielsen and Gupta to provide for the autonomous approach and object pickup, as taught in Watts, to minimize overall costs. (At Watts¶ [0042])

	Claim(s) 95-97 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen, in view of Gupta, as applied to claim 133, in view of Watts, and in further view of Zarem et al.  (US 2016/0273924, “Zarem”).

	Regarding claim 95, Nielsen does not explicitly teach, but Watts further teaches: 

Cart Transfer Location (The autonomous vehicle may then determine the approach path and/or the pickup point on the object in order to accommodate the target drop-off location. For instance, a different side of an object may be used for pickup when using the originally identified side of the object would make drop-off more difficult or impossible based on the size or shape of the target drop-off location - See at least ¶ [0028])

	The combination of Nielsen, Gupta, and Watts does not explicitly teach wherein the system displays a Cart Transfer Location icon size that is scaled to match a size of a cart transfer area. However, Zarem discloses intelligent reverse geocoding and teaches:

wherein the system displays a [] icon size that is scaled to match a size of a [] area. (Determining a shape icon that characterizes the location information, wherein the shape icon circumscribes a given geographic area that includes the mobile device - See at least claim 2)

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the system and method for seamless task-directed autonomy for robots of Nielsen, Gupta, and Watts to provide for the reverse geocoding, as taught in Zarem, to incorporate accuracy information into the location information (At Zarem ¶ [0013])

	Regarding claim 96, Nielsen does not explicitly teach, but Watts further teaches: 

wherein the cart transfer area comprises a space the robot has in which to perform a cart transfer operation. (The autonomous vehicle may then determine the approach path and/or the pickup point on the object in order to accommodate the target drop-off location. For instance, a different side of an object may be used for pickup when using the originally identified side of the object would make drop-off more difficult or impossible based on the size or shape of the target drop-off location - See at least ¶ [0028])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the system and method for seamless task-directed autonomy for robots of Nielsen, Gupta, and Zarem to provide for the autonomous approach and object pickup, as taught in Watts, to minimize overall costs. (At Watts¶ [0042])

	Regarding claim 97, Nielsen further teaches:

wherein the system is further configured, after receiving the position of the Cart [] Location from the user, to display on the GUI the Cart [] Location. (Applications include automated mail carts and other delivery systems - See at least ¶ [0289]; The user may set a task-oriented target 1330, e.g., a navigation target that the robot should go - See at least ¶ [0367]; The task-oriented targets are displayed to the user - See at least Fig. 31A)

	Nielsen does not explicitly teach that the target is a cart transfer location. However, Watts further teaches that the location is a transfer location:

Cart Transfer Location (The autonomous vehicle may then determine the approach path and/or the pickup point on the object in order to accommodate the target drop-off location. For instance, a different side of an object may be used for pickup when using the originally identified side of the object would make drop-off more difficult or impossible based on the size or shape of the target drop-off location - See at least ¶ [0028])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the system and method for seamless task-directed autonomy for robots of Nielsen, Gupta, and Zarem to provide for the autonomous approach and object pickup, as taught in Watts, to minimize overall costs. (At Watts¶ [0042])

	Claim(s) 120-122 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen in view of Gupta, as applied to claim 133, and in further view of Gomi et al. (US 6,301,634 B1, “Gomi”).

	Regarding claim 120, Nielsen does not explicitly teach wherein robot settings comprise a preemption button. However, Gomi discloses real time control method for a robot controller and teaches: 

wherein robot settings comprise a preemption button. (The robot drive controller of the present invention comprises a task-switching unit that includes a pre-emptive multi-tasking function and a real time control unit that effects control by commanding the task-switching unit to switch tasks so that the processing in response to the occurrence of an event is executed in real time - See at least Col 2, Ln 33-38)

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the system and method for seamless task-directed autonomy for robots of Nielsen and Gupta to provide for the real time control method for a robot controller, as taught in Gomi, to provide high-speed task switching and a reduction in boot time. (At Gomi Col 2, Ln 17)

	Regarding claim 121, Nielsen does not explicitly teach, but Gomi further teaches: 

wherein the preemption button allows the system to receive from a user a designation that an action can be interrupted by another task. (The robot drive controller of the present invention comprises a task-switching unit that includes a pre-emptive multi-tasking function and a real time control unit that effects control by commanding the task-switching unit to switch tasks so that the processing in response to the occurrence of an event is executed in real time - See at least Col 2, Ln 33-38)

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the system and method for seamless task-directed autonomy for robots of Nielsen and Gupta to provide for the real time control method for a robot controller, as taught in Gomi, to provide high-speed task switching and a reduction in boot time. (At Gomi Col 2, Ln 17)

	Regarding claim 122, Nielsen does not explicitly teach, but Gomi further teaches:

wherein the preemption button comprises options of never, if assigned task is available, and if any task is available. (The robot drive controller of the present invention comprises a task-Switching unit that includes a pre-emptive multi-tasking function and a real time control unit that effects control by commanding the task-switching unit to switch tasks So that the processing in response to the occurrence of an event is executed in real time, i.e., if any task is available - See at least Col 2, Ln 32-38)

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the system and method for seamless task-directed autonomy for robots of Nielsen and Gupta to provide for the real time control method for a robot controller, as taught in Gomi, to provide high-speed task switching and a reduction in boot time. (At Gomi Col 2, Ln 17)

	Claim(s) 126 and 134 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen, in view of Gupta, as applied to claims 125 and 133, and in further view Bareddy et al. (US 9,821,455 B1,  “Bareddy”)

	Regarding claim 126 and 134, Nielsen further teaches:

receiving, by the server, a selection of the robot from [] robots in the facility;(There may be a plurality or robots operating within the facility, the user may send commands to one or more robots, i.e., there is a selection of a robot by the server (The robot control environment including a plurality of robot platforms (100A, 100B, and 100C) and a robot controller 180. The robot controller 180 may be a remote computer executing a software interface from which an operator may control one or more robot platforms (100A, 100B, and 100C) individually or in cooperation. The robot controller 180 may communicate with the robot platforms (100A, 100B, and 100C), and the robot platforms (100A, 100B, and 100C) may communicate with each other, across the communication channels 160 - See at least ¶ [0065] and Fig. 2)

receiving, by the server, a selection of a [task] "Scan Marker" command; (This cognitive work space could consist of terrain overlaid with semantic abstractions generated through autonomous recognition of environ mental features with point-and-click operator validation, i.e., buttons, and iconographic insertion of map entities - See at least ¶ [0158])

instructing the robot to detect a current alignment between the robot and the Precision Marker; (An embodiment of the present invention comprises a Graphical User Interface (GUI) for controlling a robot. The GUI includes an environment map window, a robot designator, one or more task designators, and a control intermediary. The task designators are configured for a user to position them in the environment map window and indicate a task for the robot to achieve. The control intermediary links user defined tasks input by the user with robot instructions issued by the GUI to the robot. The control intermediary analyzes a position of the task designators relative to a position of one or more robot components associated with the task designators - See at least ¶ [0011])

receiving values defining the current alignment at the server from the robot; and (The control intermediary links user defined tasks input by the user with robot instructions issued by the GUI to the robot. The control intermediary analyzes a position of the task designators relative to a position of one or more robot components associated with the task designators - See at least ¶ [0011])

	Nielsen does not explicitly teach, but Gupta further teaches: 

receiving, by the server, a selection of a "Scan Marker" command; (One or more machines may be guided over the floor area , where an arrangement of markers has been placed, to create/calibrate an initial marker offset table of the emplaced markers, including, for example, an angle offset, and optional movement direction, of each marker that would allow the machine to reach another marker - See at least ¶ [0027])

storing the values, by the server, with the  calibrated position of the Precision Marker in the map. (In other embodiments, a machine's marker offset table may be stored on a server - See at least ¶ [0030])

	The combination of Nielsen and Gupta does not explicitly disclose receiving, by the server, a section of the robot from a list of available robots in the facility. However, Bareddy discloses replacing a first robot with a second robot during performance of a task by the first robot and teaches:

receiving, by the server, a selection of the robot from a list of available  robots in the facility (The robot management system 150 may, for a robot task of the user 101, select one of the telepresence robots 130A-C - See at least Col. 7, ln. 58-65; the selection is aided by the available robot selection engine 152 which identifies robots available for a task - See at least Col. 8, ln. 58-63 and Fig. 1)

	In summary, Nielsen discloses a plurality of robots operating in a single facility. Nielsen further discloses an operator commanding a single robot to perform a task, i.e., an implication that the operator must select from a plurality of robots. The combination of Nielsen and Gupta does not explicitly teach receiving, by the server, a selection of the robot from a list of available robots in the facility. However, Bareddy discloses replacing a first robot with a second robot during performance of a task by the first robot and teaches a robot management system selects a robot from a plurality of robots to perform a task. The robot is selected based on the availability and functions of the robot, determined by the available robot selection engine. 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the system and method for seamless task-directed autonomy for robots of Nielsen and Gupta to provide for the robot selection engine, as taught in Bareddy, to dispatch the robot to a location for the robot task as soon as possible (Bareddy Col. 10, ln. 14-16)

	Claim(s) 138 and 139 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen, in view of Gupta, as applied to claim 137, and in further view Titan Conveyor (https://youtu.be/sxKS2pnWuPE,  “Titan Conveyor”)

	Regarding claim 138, The combination of Nielsen and Gupta does not explicitly teach wherein the first item support includes a conveyor. However, Titan Conveyors discloses a robotic unit with a chain driven live roller conveyor and teaches:

wherein the first item support includes a conveyor. (The mobile robot rolls up to the stationary conveyor and then proceeds to unload the plastic wrap via its own conveyor - See at least 0:08-0:30 and Fig. 2 below)


    PNG
    media_image2.png
    829
    1035
    media_image2.png
    Greyscale

Fig. 2
	
	In summary, Nielsen discloses a mobile robot with various physical attributes to accomplish tasks within their environment. Gupta discloses robots that operate within a warehouse, distribution center, or factory. However, the combination of Nielsen and Gupta do not explicitly teach wherein the first item support includes a conveyor. However, Titan Conveyor discloses a mobile robot with a conveyor that is used to unload objects onto a stationary conveyor system.


	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the system and method for seamless task-directed autonomy for robots of Nielsen and Gupta to provide for the Titan conveyor system, as taught in Titan Conveyor, because conveyor systems are common to the environments disclosed in Gupta.
 
	Regarding claim 139, Nielsen and Gupta do not explicitly teach, but Titan Conveyors further teaches:

wherein the second item support includes a conveyor. (The robot approaches a stationary conveyor to unload its plastic wrap - See at least 0:08-0:30 and Fig. 2 above)

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the system and method for seamless task-directed autonomy for robots of Nielsen and Gupta to provide for the Titan conveyor system, as taught in Titan Conveyor, because conveyor systems are common to the environments disclosed in Gupta.
	
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355.  The examiner can normally be reached on Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.C./Examiner, Art Unit 3662          


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662